NO. 07-02-0365-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL E

                                         MARCH 28, 2003
                                 ______________________________

                                            ROBERT SCHEIDT,

                                                                       Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                      Appellee
                              _________________________________

              FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

                NO. 2002-1134-L; HON. JAMES W. ANDERSON, PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Appellant Robert Scheidt appealed pro se his conviction of two traffic offenses in

the Amarillo Municipal Court, Potter County, Texas, to the Randall County Court at Law.2

The offenses actually occurred in Amarillo, Randall County, Texas. Nevertheless, the

Randall County Court at Law dismissed the appeal for want of jurisdiction.


        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).

        2
          W e take judicial notice from our records that an appeal was also filed in the Potter County Court at
Law. See Trevino v. P em berto n, 918 S.W .2d 102, 103 n.2 (Tex. App.--Am arillo 1996, no writ) (holding that
an appellate court may judicially notice its own records in the sam e or a related proceed ing). However,
appellant first appea led to the Rand all County C ourt a t Law . W e dism issed the appeal filed in Potte r Co unty
because appellant failed to pay or m ake arrang em ents to pay for the clerk ’s record a nd fa iled to resp ond to
a directive of this court.
         Appellant’s brief in this matter was due to be filed on February 21, 2003. However,

he neither filed a brief nor a motion requesting an extension of the briefing deadline. We

notified appellant of that circumstance by letter dated March 4, 2003. In that letter, we also

informed him that if no satisfactory response was received from him by March 14, 2003,

the appeal would be submitted on the record only as per Texas Rule of Appellate

Procedure 38.8(b). To date, neither a brief nor response have been received by appellant.

Furthermore, appellant is not an indigent; nor has he retained counsel. Thus, under the

authority of Rule 38.8(b)(4) of the Texas Rules of Appellate Procedure, we consider this

appeal without briefs. 3

         This court has jurisdiction to determine whether the Randall County Court at Law

properly exercised its jurisdiction. State v. Morse, 903 S.W.2d 100, 102 (Tex. App.—El

Paso 1995, no pet.). One appealing from a municipal court of record must generally

appeal to a county criminal court, county criminal court of appeal, or municipal court of

appeal. TEX . GOV’T CODE ANN . §30.00014(a) (Vernon Supp. 2003). However, if those

courts do not exist within the county, then the appellate court with jurisdiction over the

matter is the county court at law. Id. Those courts do not exist within either county

wherein lies the boundaries of the City of Amarillo. Thus, by default, jurisdiction would lie

in the county court at law. And, because the boundaries of the City of Amarillo lie within



         3
          Under Rule 38.8(b)(4), the appellate court m ust act approp riately to ensure that the ap pellant’s rights
are protected. Furthermore, if the appellant is not indigent, as the trial court foun d at bar, an d ha s failed to
make the nece ssa ry arran gem ents for filing a brief, the appellate court may consider the appeal without briefs,
as justice requires . T E X . R. A PP . P. 38.8(b)(4). Admittedly, this procedure is unorthodox for it places the
app ellate court in the position of being the appellant’s advocate to som e exte nt. S o too does it im plicitly deny
the appellee (i.e. the Sta te of Texas) op portunity to file a brief illus trating why the ord er appealed from should
be affirm ed. Yet, we note that the State is not left without opportunity to present its argument for it m ay file
a motion for rehearing via Texa s R ule of App ellate Procedure 49.1. That vehicle may be utilized to inform the
app ellate court o f error, if any, in its decision .

                                                          2
the counties of both Randall and Potter, the legislature has expressly declared the county

courts at law of both counties as the appellate courts with jurisdiction over an appeal. TEX .

GOV’T CODE ANN . §30.00931 (Vernon Supp. 2003). In other words, the appellant at bar

was entitled to appeal from the Amarillo Municipal Court of record to either the county court

at law of Randall County or those of Potter County. Here, he chose that of Randall County,

as permitted by statute. Therefore, the Randall County Court at Law had jurisdiction to

consider appellant’s appeal from the Amarillo Municipal Court and erred when it dismissed

the proceeding for want of jurisdiction.

       Admittedly, a sister court of appeal has held that where a municipal court is located

in one county and an offense occurs in another county within the jurisdiction of the

municipal court, the county court at law where the municipal court actually sits is the court

with appellate jurisdiction. Abouk v. Fuller, 738 S.W.2d 297, 298-99 (Tex. App.—Dallas

1987, no writ). Yet, that case is inapposite for it did not involve the City of Amarillo or

§30.00931 of the Government Code. Moreover, it was decided before the enactment of

§30.00931, which provision expressly applies to the City of Amarillo and authorizes an

appeal to county courts of either Randall or Potter County.

       Accordingly, we reverse the order of the Randall County Court at Law dismissing

(for want of jurisdiction) appellant’s appeal from the Amarillo Municipal Court and remand

the cause to the Randall County Court at Law for further proceedings.



                                                  Brian Quinn
                                                    Justice

Publish.



                                              3